DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of JP 2018-015281 filed April 11, 2018, JP 2018-021320 filed February 8, 2018, and JP 2017-158942 filed August 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/023020 filed June 15, 2016.
Claim Status
Claims Filing Date
November 4, 2021
Amended
1 and 2
Cancelled 
5
Pending
1-4 and 6-10
Withdrawn
6-10
Under Examination
1-4


Response to Restriction Election
Applicant’s confirmation of the July 1, 2021 oral election of Group I, claims 1-5, in the reply filed on November 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Withdrawn Abstract Objection
The following objection to the abstract is withdrawn due to amendment:
Line 5 “comprising”.  
Response to Arguments 
Goto ‘299; Chang; Raghu 
Applicant’s arguments, see pg. 6 paras. 1-4, filed November 4, 2021, with respect to the 102(a)(1) rejections under Goto ‘299, Chang, and Raghu, and the 102(a)(2) rejection under Goto ‘299 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	The applicant persuasively argues claim 5 has been amended into claim 1 and none of the 102 rejections anticipated previous claim 5 (Remarks pg. 6 paras. 1-4).
Goto ‘299
Applicant's arguments filed November 4, 2021 with respect to the 103 rejection of Goto ‘299 have been fully considered but they are not persuasive.
The applicant argues claim 1 has been amended to exclude Zr and since Goto ‘299 only discloses a Cu-Zr based alloy Goto ‘299 teaches away from the use of any element other than Zr (Remarks para. spanning pgs. 6-7).
The examiner respectfully disagrees. While claim 1 lines 1-2 recite “at least one additive element other than Zr”, claim 2 lines 2-3 recite “at least one material selected from the group consisting of …Zr, …”. As discussed in the below 112(b) rejection, claim 2 is given the broadest reasonable interpretation of allowing the additive element to be Zr, such that Goto ‘299 renders claim 2 obvious. 
Chang in view of Goto ‘299
Applicant’s arguments, see pg. 7 para. 2 and pg. 8 para. 1, filed November 4, 2021, with respect to the 103 rejection under Chang in view of Goto ‘299 have been fully considered and are persuasive.  This rejection has been withdrawn. 
	The applicant persuasively argues that Chang teaches a Cu-Nb alloy powder that is a strong solid solution and a large amount of internal content of Cu-Nb nanocrystalline alloy powder with dispersed Nb or NbO particles smaller than 5 nm are obtained by ball milling under argon (Chang [0009]) (Remarks pg. 7 para. 2), whereas the copper alloy powder of the present invention is obtained by atomization such that the at least one additive element exists only in the copper alloy powder and not as dispersed Nb or NbO particles smaller than 5 nm (Remarks pg. 7 para. 3, pg. 8 para. 1).
New Grounds
	In light of claim amendment and upon further consideration new grounds of rejection are made over Trybus and over Ellis.
Claim Interpretation
	Claim 1 line 3 “the at least one additive element exists only in the copper alloy powder” will be interpreted in light of applicant’s specification of the at least one additive element being mixed within the chemical structure of the copper alloy powder. This interpretation is supported by applicant’s specification recites producing the copper alloy powder by atomization ([0012]), where in the remarks filed November 4, 2021 on pg. 8 para. 1 applicant argues that in atomization molten raw materials merge into an alloy. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 line 4 “the capper alloy powder” appears to be a typographical error that should read “the copper alloy powder”.
Claim 2 lines 2-3 “the additive element is at least one material selected from the group consisting of…Os or Ru” (Emphasis added) does not use proper Markush language, which is “a material selected from the group consisting of A, B, and C” (Emphasis added.) or “wherein the material is A, B, or C”. MPEP 2173.05(h)(I).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 lines 2-3 “the additive material is at least one material selected from the group consisting of W, Zr, Nb, Nd, Y, Mo, Os, Ru” renders the claim indefinite. Claim 1 lines 1-2 recite “at least one additive element other than Zr”, but dependent claim 2 allows the additive element to be Zr. It is unclear whether Zr is excluded (claim 1) or included (claim 2) in applicant’s claimed copper alloy powder. For the purpose of examination claim 2 will be given the broadest reasonable interpretation as written of including Zr as an additive element. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trybus (Trybus et al. Use of the rotating-electrode process in the fabrication of Cu-Nb composites. Journal of Materials Science Letters 7 (1988) 532-534. Citations as page:column:paragraph(s).). 
Regarding claims 1 and 2, Trybus teaches a rotating-electrode process (REP) powder atomization technique (532:1:3) to form Cu-Nb powder (i.e. Cu alloy powder comprising at least one additive element other than Zr having a solid solution amount to copper of less than 0.2 at%) (532:2:1) using a Cu-20 vol% Nb alloy (i.e. Cu density is 8.96 g/cm3, Nb density is 8.57 g/cm3, converting vol% to wt% to at% indicates about 15 at% Nb) (532:2:2) to form microstructures of Cu and Nb, essentially pure copper spheres, and/or Nb dendrites from the original ingot within a Cu matrix, fine new Nb dendrites surrounded by Cu, tiny incompletely formed Nb dendrites in a Cu matrix, fine Nb particles outlining Cu dendrites, and large solid Nb particles depending on the particle size (533:1:2, Figs. 1, 2) as understood by the Cu-Nb phase diagram where a large liquid + solid Nb region coupled with short liquid dwell time prevents complete alloying, causing Nb dendrite formation (i.e. the at least one additive element exists only in the copper alloy powder) (533:1:3, Fig. 3) with very low oxygen interstitial of 68 ppm (i.e. the copper alloy powder has an oxygen concentration of 1000 wtppm or less) (533:2:2, 534:1:1, Table II).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (Ellis et al. Deformation-processed wire prepared from gas-atomized Cu-Nb alloy powders. Metallurgical Transactions A, Vol 24A, January 1993, 21-26.).
Regarding claims 1 and 2, Ellis teaches high-pressure gas atomization of a Cu-20 vol% Nb melt to form a powder (i.e. a copper alloy powder comprising at least one additive other than Zr having a solid solution amount to Cu of less than 0.2 at%) with a microstructure of Nb dendrites (i.e. wherein the at least one additive element exists only in the Cu alloy powder) (Abstract, II. Experimental Procedure para. 1, III. Results and Discussion paras. 1-2) and an oxygen content of 260 to 290 ppm (i.e. the copper alloy powder has an oxygen concentration of 1000 wtppm or less) (III. Results and Discussion paras. 5, 6, Table II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trybus (Trybus et al. Use of the rotating-electrode process in the fabrication of Cu-Nb composites. Journal of Materials Science Letters 7 (1988) 532-534. Citations as page:column:paragraph(s).) as applied to claim 1 above, and further in view of Miyatake (JP S61-266528 machine translation).
Regarding claim 3, Trybus teaches a Cu-20 vol% Nb alloy (i.e. Cu density is 8.96 g/cm3, Nb density is 8.57 g/cm3, converting vol% to wt% to at% indicates about 15 at% Nb) (532:2:2), but is silent to the copper alloy powder containing the additive element in an amount of from 0.1 to 12.0 at%.
Miyatake teaches a Cu-Nb powder with 5 to 25 wt% Nb (i.e. Cu density is 8.96 g/cm3, Nb density is 8.57 g/cm3, converting wt% to vol% indicates about 5 to 26 vol% Nb, converting wt% to at% indicates about 3 to 19 at% Nb) (abstract, 54-55, 60-63) with a structure of dendritic Nb in a Cu matrix (16-18).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the Cu-Nb alloy of Trybus to include 5 to 25 wt% Nb (i.e. about 3 to 19 at% Nb) because within this range residual resistance due to discontinuous filaments and increased contact do not occur, while obtaining good electromagnetic characteristics (Miyatake 60-63). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trybus (Trybus et al. Use of the rotating-electrode process in the fabrication of Cu-Nb composites. Journal of Materials Science Letters 7 (1988) 532-534. Citations as page:column:paragraph(s).) as applied to claim 1 above, and further in view of Zeik (Zeik et al. Microstructural evolution and thermal stability associated with a gas-atomized Cu-Nb alloy. Metallurgical Transactions A, Vol 23A, August 1992, 2159-2167.).
Regarding claim 4, Trybus teaches the median particle diameter is determined by a constant, angular velocity, liquid surface tension of the melt, density, diameter of the rotating bar, and melt rate such that a variety of particle sizes can be produced (532:2:3, 533:1:1), but is silent to D50 of 20 to 100 um.
Zeik teaches how microstructure changes in different particle sizes of Cu-Nb atomized powder (abstract) where particles of more than 45 um have Nb-rich phase in well-formed dendrites within a Cu matrix and 15 to 45 um powders have a mixed spheroid/dendrite second-phase morphology within a Cu matrix (A. Microstructural Evolution para. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the particle diameter of Trybus to be 15 to 45 um or more than 45 um because within these particle sizes the Nb-rich phase forms dendrites in Cu (Zeik A. Microstructural Evolution para. 1), which are resistant to thermal coarsening, such that the retain about 78 to 84% of their original hardness (Zeik B. Thermal Stability para. 2, VI. Summary, Fig. 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In light of the teachings of Trybus in view of Zeik one of ordinary skill in the art would understand that the particle size is a variable that is controlled by process parameters (Trybus 532:2:3, 533:1:1) and changes the microstructure, where particles that overlap the claimed range have a dendrite (i.e. larger of 45 um or more) or spheroid/dendrite (i.e. smaller of 15 to 45 um) Nb-rich phase in Cu (Zeik A. Microstructural Evolution para. 1). Similarly, the microstructure of Trybus includes Nb dendrites in a Cu matrix (Trybus 533:1:2, Figs. 1, 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (Ellis et al. Deformation-processed wire prepared from gas-atomized Cu-Nb alloy powders. Metallurgical Transactions A, Vol 24A, January 1993, 21-26.) as applied to claim 1 above, and further in view of Miyatake (JP S61-266528 machine translation).
Regarding claim 3, Ellis teaches a Cu-20 vol% Nb alloy (i.e. Cu density is 8.96 g/cm3, Nb density is 8.57 g/cm3, converting vol% to wt% to at% indicates about 15 at% Nb) (Abstract, II. Experimental Procedure para. 1), but is silent to the copper alloy powder containing the additive element in an amount of from 0.1 to 12.0 at%.
Miyatake teaches a Cu-Nb powder with 5 to 25 wt% Nb (i.e. Cu density is 8.96 g/cm3, Nb density is 8.57 g/cm3, converting wt% to vol% indicates about 5 to 26 vol% Nb, converting wt% to at% indicates about 3 to 19 at% Nb) (abstract, 54-55, 60-63) with a structure of dendritic Nb in a Cu matrix (16-18).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the Cu-Nb alloy of Ellis to include 5 to 25 wt% Nb (i.e. about 3 to 19 at% Nb) because within this range residual resistance due to discontinuous filament and increased contact do not occur, while obtaining good electromagnetic characteristics (Miyatake 60-63). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (Ellis et al. Deformation-processed wire prepared from gas-atomized Cu-Nb alloy powders. Metallurgical Transactions A, Vol 24A, January 1993, 21-26.) as applied to claim 1 above, and further in view of Zeik (Zeik et al. Microstructural evolution and thermal stability associated with a gas-atomized Cu-Nb alloy. Metallurgical Transactions A, Vol 23A, August 1992, 2159-2167.).
Regarding claim 4, Ellis teaches a microstructure of Nb dendrites in a Cu matrix (Abstract, II. Experimental Procedure para. 1, III. Results and Discussion paras. 1-2), but is silent to an average particle diameter D50 of from 20 to 100 um.
Zeik teaches how microstructure changes in different particle sizes of Cu-Nb atomized powder (abstract) where particles of more than 45 um have Nb-rich phase in well-formed dendrites within a Cu matrix and 15 to 45 um powders have a mixed spheroid/dendrite second-phase morphology within a Cu matrix (A. Microstructural Evolution para. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the particle diameter of Ellis to be 15 to 45 um or more than 45 um because within these particle sizes the Nb-rich phase forms dendrites in Cu (Zeik A. Microstructural Evolution para. 1), which are resistant to thermal coarsening, such that the retain about 78 to 84% of their original hardness (Zeik B. Thermal Stability para. 2, VI. Summary, Fig. 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto ‘299 (US 2017/0130299).
While claim 1 lines 1-2 recite “at least one additive element other than Zr”, claim 2 lines 2-3 recite “at least one material selected from the group consisting of…Zr…”. As discussed in the above 112(b) rejection, claim 2 is given the broadest reasonable interpretation that the at least one additive element can be Zr. In the below rejection of claim 2, the limitations of claim 1 are also discussed. 
Regarding claim 2, Goto ‘299 teaches Experimental Example 1 (1-1 to 1-3) a Cu-Zr based alloy powder with 1, 3, or 5 at% Zr produced by atomization (i.e. Zr is at least one additive element having a solid solution amount to Cu of less than 0.2 at%, wherein the at least one additive element exists only in the copper alloy powder) ([0065]). 
The example of Goto ‘299 is silent to the oxygen concentration.
Goto ‘299 teaches an oxygen concentration of 700 ppm or less ([0060]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the example of Goto ‘299 to have 700 ppm or less oxygen because this is an inevitable component and it is a trace amount of oxygen ([0060]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The preamble recites the copper alloy powder is “for lamination shaping”. This limitation has been considered and determine to recite the purpose or use of the claimed copper alloy powder such that it does not result in a structural difference between the claimed “copper alloy powder” and the copper alloy powder of the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735